                Case 19-11095-CSS              Doc 500       Filed 09/14/20         Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                 )
                                                       )     Chapter 11
JRV GROUP USA L.P., a Delaware                         )
limited partnership,1                                  )     Case No. 19-11095 (CSS)
                                                       )
                          Debtor.                            Related to Docket Nos.: 484
                                                       )
                                                       )

           CERTIFICATE OF NO OBJECTION REGARDING FOURTEENTH
       MONTHLY FEE APPLICATION OF WOMBLE BOND DICKINSON (US) LLP
      FOR COMPENSATION FOR SERVICES RENDERED AND REIMBURSEMENT
    OF EXPENSES AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED
        CREDITORS FOR THE PERIOD JULY 1, 2020 THROUGH AUGUST 4, 2020

         The undersigned hereby certifies that, as of the date hereof, no answer, objection, or other

responsive pleading has been received with respect to the Fourteenth Monthly Fee Application of

Womble Bond Dickinson (US) LLP for Compensation for Services Rendered and Reimbursement

of Expenses as Counsel for the Official Committee of Unsecured Creditors for the Period July 1,

2020 Through August 4, 2020 [Docket No. 484] (the “Application”), filed on August 21, 2020.

The undersigned certifies that the Court’s docket in these cases reflects that no answer, objection,

or other responsive pleading to the Application has been filed. Pursuant to the Order

Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

Professionals [Docket No. 144] (the “Administrative Order”) and the notice appended to the

Application, objections to the Application were to be filed and served no later than

September 11, 2020 at 4:00 p.m. (ET).

         Pursuant to the Administrative Order, the Debtor is authorized to pay Womble Bond

Dickinson (US) LLP $39,968.70 (the sum of $39,835.20, which represents eighty percent (80%)

of the fees requested in the Application for the period from July 1, 2020 through August 4, 2020,

1
        The last four digits of the Debtor’s taxpayer identification numbers are (5218). The service address for the
above-captioned Debtor is c/o Sherwood Partners, Inc., 3945 Freedom Circle, Suite 560, Santa Clara, CA 95054.
               Case 19-11095-CSS        Doc 500      Filed 09/14/20     Page 2 of 2




and $133.50, which represents one-hundred percent (100%) of the expenses requested in the

Application for the same period) upon the filing of this certification and without the need of a

court order.

Dated: September 14, 2020
       Wilmington, Delaware
                                              WOMBLE BOND DICKINSON (US) LLP

                                              /s/ Ericka F. Johnson
                                              Matthew P. Ward (DE Bar No. 4471)
                                              Ericka F. Johnson (DE Bar No. 5024)
                                              Nicholas T. Verna (DE Bar No. 6082)
                                              1313 North Market Street, Suite 1200
                                              Wilmington, Delaware 19801
                                              Telephone:     (302) 252-4320
                                              Facsimile:     (302) 252-4330
                                              Email:         matthew.ward@wbd-us.com
                                                             ericka.johnson@wbd-us.com
                                                             nick.verna@wbd-us.com

                                              Counsel to the Official Committee of Unsecured
                                              Creditors




                                                 2
WBD (US) 50160655v1
